Citation Nr: 0701384	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  99-25 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
bilateral tinnitus prior to June 10, 1999.

2.  Entitlement to separate 10 percent ratings for bilateral 
tinnitus, to include prior to and after June 10, 1999.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to October 
1941 and from December 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board previously entered a decision in this case in 
February 2001.  The Board denied a claim for a rating in 
excess of 20 percent for service-connected hearing loss with 
tinnitus.  The Board held that the veteran was entitled to a 
separate 10 percent rating for his service-connected 
tinnitus, apart from the hearing loss disability, effective 
from June 10, 1999.  The Board denied entitlement to separate 
10 percent ratings for the veteran's bilateral tinnitus.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court issued a precedential decision in February 2003 that 
vacated and remanded the case in regard to issues involving a 
compensable rating for tinnitus prior to June 10, 1999, and 
whether separate 10 percent ratings could be assigned for 
bilateral tinnitus.  The Court held that the veteran had 
abandoned the issue of entitlement to an increased rating for 
hearing loss.  

In deciding to vacate and remand, the Court determined that 
the criteria used to evaluate disabilities involving 
tinnitus, specifically the requirement for there to be trauma 
in order to warrant a 10 percent rating, under Diagnostic 
Code 6260, was unlawful.  The Court found that the only 
applicable criteria was whether there was persistent 
tinnitus.  See Diagnostic Code 6260; 38 C.F.R. § 4.87a 
(1998).  The Court also held that application of the rating 
criteria for tinnitus and 38 C.F.R. § 4.25(b) did not 
prohibit the assignment of separate disability ratings for 
each ear.

The Secretary appealed the decision to the United States 
Court of Appeals for the Federal Circuit.  The only issue 
appealed was the Court's determination of the rating criteria 
applicable to Diagnostic Code 6260.  The Federal Circuit held 
that the Court did not have jurisdiction to review the 
content of the criteria for the rating schedule for 
Diagnostic Code 6260, namely eliminating the requirement for 
trauma to be shown, and reversed the decision on that issue 
in June 2004.

The case was returned to the Court.  The Court requested 
additional briefing.  Ultimately, the veteran's attorney and 
VA's General Counsel filed a Joint Motion requesting that the 
Court vacate the Board's decision and remand the case to the 
Board for further development and re-adjudication in 
accordance with the directives of the April 2005 Joint 
Motion.  The Joint Motion specifically directed that the 
Board provide adequate reasons and bases for any decision 
that would deny the veteran a compensable rating for tinnitus 
prior to June 10, 1999.  The Board was to also determine if 
the veteran's tinnitus was the result of acoustic trauma.  
The Joint Motion directed that, if a compensable rating was 
assigned prior to June 10, 1999, the Board was to consider 
granting separate 10 percent ratings for any period before 
that date.  Finally, the Board was to consider assigning 
separate 10 percent ratings for the period after June 10, 
1999.

The Court granted the Joint Motion for remand in April 2005 
and returned the case to the Board.  The Board notes that the 
Order issued by the Court said that it was granting the Joint 
Motion.  The Order also stated that "that part of the 
February 20, 2001, BVA decision in the appeal of [the 
veteran] ... that denied an increased evaluation for bilateral 
hearing loss, currently rated as 20% disabling and a separate 
rating in excess of 10% for tinnitus as of June 10, 1999, are 
remanded ... for compliance with the instructions in the joint 
motion which is incorporated herein by reference."

In evaluating the Order there is a question of whether the 
issue of an increased rating for hearing loss is before the 
Board.  The original Court decision of February 2003 agreed 
with the Secretary's argument that the veteran had abandoned 
that issue on appeal.  The June 2004 decision by the Federal 
Circuit did not reverse the February 2003 decision of the 
Court in its entirety.  In fact the issue of whether 
38 C.F.R. § 4.25(b) was to be read as to provide for separate 
10 percent ratings was not appealed and was still before the 
Court at the time of the Joint Motion in April 2005.  The 
issue of the veteran's abandonment of his hearing loss claim 
was not a part of the Federal Circuit appeal or decision.  In 
summary, the Board finds that the hearing loss issue was 
disposed of at the time of the original Court decision in 
February 2003.

The Board wrote to the veteran in June 2005.  The veteran was 
advised that the case was returned to the Board by the Court.  
He was further advised that there was a stay on the 
adjudication of claims for separate 10 percent ratings for 
tinnitus and on claims for service connection for tinnitus, 
filed prior to June 10, 1999, that were denied because there 
was not persistent tinnitus.  

In separate correspondence of the same date, the Board 
advised the veteran that he could submit additional argument 
or evidence in support of his claim.  The veteran's 
representative submitted additional argument in September 
2005 and again in June 2006.

The Board again wrote to the veteran in August 2006.  The 
veteran was advised that the case was returned to the Board 
by the Court.  The letter noted that the veteran was earlier 
advised of the stay in adjudication of his claim.  He was now 
informed that the stay was lifted and the Board was 
proceeding with the processing of his claim.  The veteran was 
advised that he had 90 days to submit additional evidence or 
argument in support of his claim.  

The veteran's representative submitted additional argument in 
November 2006.  

The veteran submitted a request to advance his case on the 
Board's docket in November 2006.  The motion was granted in 
December 2006.


FINDINGS OF FACT

1.  The evidence of record supports a finding of persistent 
tinnitus due to acoustic trauma at the time of the veteran's 
claim on April 8, 1999.

2.  The veteran has received a 10 percent evaluation for his 
service-connected tinnitus from April 8, 1999, the maximum 
rating authorized under the applicable version of Diagnostic 
Code 6260.

3.  The veteran has received a 10 percent evaluation for his 
service-connected tinnitus from June 10, 1999, the maximum 
rating authorized under the applicable version of Diagnostic 
Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for tinnitus are 
met on April 8, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.87a, Diagnostic Code 6260 
(1998).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus, to 
include separate 10 percent ratings for each ear, either 
prior to, or from June 10, 1999.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998); 38 
C.F.R. §§ 4.7, 4.25, 4.87, Diagnostic Code 6260 (2006); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from May 1941 to October 
1941 and from December 1942 to December 1942.  His Separation 
Qualification Record shows that he served as a truck driver, 
to include driving and maintaining the vehicles.  A review of 
his service medical records (SMRs) shows that he was 
diagnosed with a hearing loss at the time of his separation 
examination in December 1945.  There was no mention of any 
complaints of noise in the ears, however characterized, at 
any time during service.  Further, there was no mention of 
the veteran suffering a head injury, or concussion, or being 
exposed to acoustic trauma while in service  

The veteran was originally denied service connection for a 
hearing impairment in February 1946 and again in June 1946.  
The veteran submitted a statement from a service comrade in 
March 1947 who said that he was in training with the veteran 
in service.  He said that nitroglycerine was used to set off 
explosions to acquaint the soldiers with the sound and impact 
of explosions.  He also said they were assigned to a unit in 
Italy that also included the 15th Air Force.  He said there 
were times when planes would crash on take-off and explode 
with a deafening detonation.  There was no mention of loud 
gun noises, such as artillery, or machineguns.

The veteran was granted service connection for impairment of 
auditory acuity by way of a rating decision dated in June 
1947.  He was assigned a noncompensable disability rating.

The veteran submitted a statement from B. L. Harrison, M.D., 
in April 1958.  Dr. Harrison said that the veteran reported 
difficulty in hearing from noises in both ears and that this 
had been a constant with him since 1941.  Dr. Harrison did 
not say whether the hearing loss or the noise in the years 
had been constant.  This was the first documented evidence in 
the claims folder that the veteran claimed "noise" in his 
ears.

The veteran was afforded a VA audiology examination in June 
1958.  He reported defective hearing in both ears since 1941.  
The examiner said the veteran reported that the deafness 
seemed to follow heavy gun firing.  The veteran told the 
examiner that he had had a constant ringing in his ears for 
the last 10 years.  The examiner reported that hearting tests 
showed a mixed type hearing loss n the right ear and a mild 
nerve loss in the left.  No diagnosis of tinnitus was 
provided.

The veteran had VA audiology examinations by the same 
examiner in January 1978 and February 1982, respectively.  
The examiner noted in January 1978 that the veteran reported 
a low hum, that he called tinnitus, in each ear.  The 
examiner said that the veteran had a sensorineural hearing 
loss that was consistent with age.  There was no mention of 
acoustic trauma.  In February 1982, the veteran complained of 
continuous, high-pitched tinnitus in each ear.  The veteran 
gave several examples of where he said he was exposed to 
noise from rifle fire while training and from enemy fire when 
stationed overseas.  The examiner said that the veteran had a 
sensorineural hearing loss that was consistent with his age.  
He did not comment on the tinnitus.  

The veteran submitted a claim for a compensable rating for 
his hearing loss disability in April 1985.  He was afforded a 
VA audiology examination in July 1985.  The physician 
examiner, the same examiner as in 1978 and 1982, noted that 
the veteran reported tinnitus in each ear.  He also reported 
being exposed to a great deal of gunfire and mortar fire in 
service.  The examiner also said that the veteran was exposed 
to noise in his civilian job as a guard at an airport.  He 
did not wear any noise attenuators.  The examiner said that 
the veteran had a sensorineural hearing loss that was 
consistent with his age.  

A VA audiologist prepared an addendum to the examination 
report in July 1985.  The audiologist noted that the veteran 
alleged exposure to machineguns, explosions, rifles, mortar 
shells, and aircraft engines in service.  The veteran 
reported that he gradually became aware of tinnitus in both 
ears in service.  The audiologist opined that the tinnitus 
was consistent with the history of noise exposure.  

The RO granted service connection for tinnitus by way of a 
rating decision dated in July 1985.  The RO determined that 
the veteran's tinnitus could not be disassociated from his 
hearing loss.  The RO further determined that the 
requirements for a separate compensable evaluation were not 
met.  The veteran's appeal of that determination was not 
timely.  

The veteran was afforded a VA audiology examination in 
November 1986.  The physician examiner reported that the 
veteran was bothered constantly with high pitched tinnitus in 
both ears.  The examiner also said that the veteran probably 
had a progressive bilateral sensorineural hearing loss of 
unknown etiology.

A VA audiologist added an addendum to the examination report 
in November 1986.  The addendum was styled as a tinnitus 
report.  The audiologist noted that the veteran reported 
having constant, bilateral tinnitus.  The noise had been with 
him since he left service.  The veteran said he was exposed 
to explosions, gunfire, and airplanes in service.  

The RO continued to deny a separate rating for tinnitus in 
November 1986.  The veteran appealed.  He said that he had a 
constant ringing in his ears in a statement from January 
1987.  

The Board denied the veteran's claim for a separate 
compensable rating for tinnitus in October 1987.  The Board 
noted that the SMRs did not show evidence of head injury, 
concussion, or acoustic trauma in service.  Further, the 
record did not show a complaint of tinnitus until 
approximately 10 years after service.  The veteran's tinnitus 
was determined to be associated with his hearing loss and not 
the result of head injury, concussion, or acoustic trauma 
during service.

The veteran submitted a claim for an increased rating for his 
hearing loss in October 1987.  He was afforded a VA audiology 
examination in June 1988.  The physician examiner noted the 
veteran's claimed history of noise exposure in service.  He 
said that the veteran complained of hearing loss and 
tinnitus.  The examiner's impression was moderate 
sensorineural hearing loss secondary to noise exposure.  

As with prior examinations, there was a separate tinnitus 
report submitted by a VA audiologist.  The audiologist noted 
the veteran's history of noise exposure in service.  The 
audiologist also noted that the veteran complained of 
constant tinnitus.  The audiologist opined that the veteran's 
tinnitus was consistent with the history given.

The RO increased the veteran's hearing loss rating to 20 
percent in July 1988.  The RO also denied a separate 
compensable rating for tinnitus.  The determination was that 
it was not shown in service or as the result of definite 
acoustic trauma.  

The veteran was afforded a VA audiology examination in April 
1992.  The audiologist noted that the veteran said he had 
constant bilateral tinnitus.  The audiologist also noted that 
the veteran said that he had had tinnitus since his service 
in Italy.

The RO denied an increased rating for the veteran's hearing 
loss in January 1993.  The veteran experienced disagreement 
with the rating in August 1993.  The RO issued a statement of 
the case (SOC) in August 1993.  The SOC advised that there 
was no evidence of head injury, concussion, or acoustic 
trauma to warrant a separate rating for tinnitus.  

The veteran perfected his appeal.  The Board denied the 
veteran's claim for an increased rating for his hearing loss 
in September 1997.  The Board noted the history of the 
veteran's being granted service connection for tinnitus and 
that the disability was included with the previously service-
connected hearing loss.  It was further noted that the Board 
denied a separate rating for tinnitus in October 1987.  
Finally, the Board concluded that the causal aspect of the 
veteran's tinnitus had not been reopened or developed for 
consideration by the Board.

The veteran submitted a claim for an increased rating for his 
hearing loss disability in January 1998.  He was afforded a 
VA audiology examination in March 1998.  The audiologist 
noted that the veteran had been seen in the audiology clinic 
since at least 1987.  The veteran's claims folder and 
military records were not available for review.  

The veteran was also afforded a VA ears, nose, and throat 
(ENT) examination in March 1998.  The physician recorded a 
history of noise exposure in service from the veteran.  The 
veteran also said that he experienced bilateral hearing loss 
and bilateral tinnitus beginning in service.  The veteran 
denied significant noise exposure after service.  The 
examiner said that the veteran had a bilateral moderate 
sensorineural hearing loss that was multifactorial in origin.  
The examiner said that the veteran's onset of the hearing 
loss back to service indicates that there is a significant 
component of noise-induced hearing loss.  The examiner said 
this was more likely than not related to the prior history of 
military noise exposure.  The examiner went on to say that 
there was component of presbycusis which could not be clearly 
distinguished in terms of percentage from the former.  

The Court has defined presbycusis as a "lessening of hearing 
acuteness resulting from degenerative changes in the ear that 
occur especially in old age."  Godfrey v. Brown, 8 Vet. App. 
113, 120-21 (1995).

The RO denied the veteran's claim for an increased rating in 
April 1998.  The RO did not address the issue of a separate 
rating for tinnitus.

The veteran current claim was received at the RO on April 8, 
1999.  He asked that his bilateral hearing loss, with 
tinnitus, be evaluated for an increase.  He also asked that 
the RO consider a rating by using Diagnostic Code 6204 
through Diagnostic Code 6260.

The veteran submitted a private audiology examination report 
from Mount Sinai medical center, dated in March 1999.  The 
report said that the veteran noted constant tinnitus for over 
40 years.  The report also noted that the veteran said he had 
a significant noise exposure history.  

The veteran was afforded a VA audiology examination in May 
1999.  The audiologist said that the veteran's claims folder 
and military records were not available for review.  The 
audiologist also said that the veteran had a positive history 
for nose exposure in service.  Tinnitus was not mentioned.  

The RO denied the veteran's claim for an increased rating for 
hearing loss in October 1999.  The current appeal ensued.

The veteran submitted additional private treatment records 
that were unrelated to his tinnitus.  He also submitted VA 
records that involved evaluation of a possible equilibrium 
disorder.  No pertinent information was contained in the 
records.  

During the course of this appeal, the criteria for evaluating 
diseases of the ear and other sense organs, to include 
disability from tinnitus, were changed, effective June 10, 
1999.  64 Fed. Reg. 25,202-25,210 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87 (2006).

The Board issued its decision in February 2001.  In regard to 
tinnitus, the Board found that the change in regulations 
provided for a separate rating for the veteran's tinnitus as 
of the date of the change in regulations.  The Board denied a 
compensable rating prior to June 10, 1999, and denied 
separate 10 percent ratings for the veteran's bilateral 
tinnitus.

The veteran was afforded a VA audiology examination while his 
case was still pending before the Court in August 2004.  The 
audiologist examiner noted that the claims folder was not 
available for review.  However, the examiner did record a 
history of noise exposure in service from the veteran.  The 
veteran reported that he was exposed to noise from 50-
millimeter guns, mortar fire, machineguns, rifles, and 
airplanes.  The veteran said that he had no non-military 
noise exposure.  The veteran complained of constant tinnitus 
in both ears.  The examiner said that testing showed a mild 
to profound sensorineural hearing loss in the right ear and a 
mild to severe sensorineural hearing loss in the left ear.  
The examiner opined that, based on the veteran's history and 
audiology testing, it was more likely than not that the 
veteran's hearing loss and tinnitus were, at least in part, 
due to the noise exposure he experienced during his time in 
the service.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 (and pre-June 13, 2003) version of the 
rating criteria for Diagnostic Code 6260 required the 
assignment of dual ratings for bilateral tinnitus.  The Court 
also directed that the Board interpret the term 
"persistent" as found in the pre-1999 regulations as 
requiring an element of constancy.  

The Joint Motion in this case was made within approximately 
one week of the decision in Smith and relied on the Court's 
conclusion that the VA rating schedule required the 
assignment of dual ratings for bilateral tinnitus.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
namely that 38 C.F.R. § 4.25(b) and Diagnostic Code 6260 do 
not provide for the assignment of separate 10 percent ratings 
for bilateral tinnitus and that 10 percent is the maximum 
rating available under Diagnostic Code 6260, whether the 
tinnitus is unilateral or bilateral.  Id. at 1350.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

Compensable Rating for Tinnitus Prior to June 10, 1999

The Joint Motion found that the Board did not provide an 
adequate discussion of why the veteran was not entitled to a 
compensable rating for his tinnitus prior to the June 10, 
1999, change in regulations.  

The criteria in effect for rating tinnitus disabilities, 
prior to June 10, 1999, provided for a 10 percent rating if 
the tinnitus was persistent as a symptom of head injury, 
concussion, or acoustic trauma.  See Diagnostic Code 6260; 
38 C.F.R. § 4.87a (1998).  

The veteran's SMRs contain no evidence of head injury, 
concussion, or acoustic trauma.  He has claimed exposure to 
acoustic trauma as a result of being subjected to gunfire 
from large guns, machineguns, and rifles.  He has also 
alleged exposure to acoustic trauma from his proximity to 
aircraft as a result of his unit's location in Italy during 
service.  The SMRs do document hearing loss at the time of 
his discharge.  

There is no evidence to corroborate the veteran's allegations 
of exposure to noise from gunfire.  He did provide a 
statement from a comrade regarding exposure to noise from 
explosions and from aircraft that crashed near them in 
service.  

The medical evidence of record notes that the veteran 
complained of noise in his ears in the statement submitted by 
Dr. Harrison in 1958.  This report was base don an 
examination done in 1956.  The veteran reported a constant 
ringing in his ears for 10 years at the time of his VA 
examination in June 1958.

A VA physician provided opinions in January 1978, February 
1982, and July 1985 that the veteran's hearing loss was 
consistent with his age.  No comment was made regarding the 
etiology of the veteran's tinnitus.

Another VA physician said that the veteran's hearing loss was 
of unknown etiology in November 1986.  Yet, a different VA 
physician found the veteran's hearing loss to be secondary to 
noise exposure in June 1988.

VA audiologists provided addendums to examination reports in 
July 1985, November 1986, and June 1988.  The audiologists 
noted the veteran's related history of noise exposure in 
service and found that his tinnitus was related to that 
exposure.  

More recently, the VA ENT examiner of March 1998 opined that 
it was more likely than not that the veteran had a 
significant component to his hearing loss as being due to 
noise exposure in service.  He also stated that the veteran 
had a component of presbycusis which could not be clearly 
distinguished in terms of percentage from the noise induced 
component.  

Finally, the August 2004 audiologist opined that it was more 
likely than not that the veteran's hearing loss and tinnitus 
was due, at least in part, to noise exposure in service.

The last opinion is latest medical opinion by an audiologist 
that links the veteran's tinnitus to noise exposure in 
service.  The physician opinions of record did not address 
the etiology of the tinnitus.  The several earlier VA 
audiologist opinions found that the veteran's tinnitus was 
consistent with noise exposure in service.

The evidence of record is equivocal as to the etiology of the 
veteran's hearing loss, although his SMRs clearly show a 
hearing loss at the time of his discharge.  This is 
demonstrated in the opinions by the several VA examiners 
finding the hearing loss consistent with aging, finding the 
hearing loss as having an unknown etiology, the hearing loss 
as having a mixed etiology, or that the hearing loss is due 
to noise exposure in service.  

The medical opinions regarding tinnitus that were provided by 
the several audiologists, accepting the veteran's description 
of his noise exposure in service, have related the tinnitus 
to that noise exposure.  Although there could be a cause for 
the veteran's tinnitus that is entirely unrelated to noise 
exposure in service, there is no medical evidence of record 
that identifies a different etiology for the tinnitus.  

The 1958 VA examination recorded at least a 10 year history 
of the veteran having ringing in his ears.  This would place 
the onset of the symptoms in approximately 1948, closer to 
service than 10 years after as has been held in the past.  

In consideration of all of the evidence of record, and 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that there is sufficient evidence to establish 
that he suffered from persistent tinnitus, as a result of 
acoustic trauma in service, from the date of his claim of 
April 8, 1999.  The veteran's claim for a compensable rating 
for his service-connected tinnitus, as of this date, is 
granted.  

In reference to submissions from the veteran in his briefs to 
the Court and in the April 2005 Joint Motion, this decision 
represents a complete grant of the benefits sought on appeal 
for this issue.


Rating in Excess of 10 Percent for Tinnitus/
 Separate 10 Percent Ratings for Tinnitus

As noted supra, the criteria for evaluating disabilities 
involving tinnitus were changed, effective June 10, 1999.  
The amended criteria eliminated the requirement for there to 
be evidence of head injury, concussion, or acoustic trauma to 
warrant a separate 10 percent rating for tinnitus.  However, 
the change in regulations did not provide for a rating in 
excess of 10 percent.  A 10 percent is the maximum rating 
both prior to, and after June 10, 1999.

As the veteran is receiving the maximum schedular rating for 
his disability there is no basis to warrant the assignment of 
a rating in excess of 10 percent.  In evaluating the 
veteran's several submissions he has never raised the issue 
of entitlement to an extraschedular rating under 38 C.F.R. §§ 
3.321(b)(1) (2006).  

The Board must address referral, to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's service-connected tinnitus presents an exceptional 
or unusual disability picture with related factors such as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular scheduler standards.  

The Board notes that in May 2003, VA's Office of General 
Counsel issued a precedential opinion, holding that 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260, as in effect prior to June 10, 
1999, and as amended as of that date, authorized a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  The opinion went on to hold that separate ratings for 
tinnitus for each ear may not be assigned under Diagnostic 
Code 6260 or any other diagnostic code.  See VAOPGCPREC 2-
2003.  

As noted supra, the Court in Smith v. Nicholson, 19 Vet. App. 
63 interpreted the rating criteria as requiring that VA 
assign dual ratings for bilateral tinnitus.  The decision 
also invalidated VAOPGCPREC 2-2003 to the extent that it was 
inconsistent with 38 C.F.R. § 4.25(b) and pre-June 2003 
criteria for Diagnostic Code 6260.  Id at 78.

Also, as noted supra, the Federal Circuit reversed the Smith 
decision and held that the Court erred in not deferring to 
VA's interpretation of 38 C.F.R. § 4.25(b) and the rating 
criteria applicable to Diagnostic Code 6260.  See generally 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  In light 
of this second opinion, VAOPGCPREC 2-2003 is still valid in 
its entirety.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus, both 
under the regulations in effect prior to June 10, 1999, and 
after that date.  38 C.F.R. §4.87a, Diagnostic Code 6260 
(1998); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006).  The 
veteran's claim for a rating in excess of 10 percent prior to 
and after June 10, 1999, is denied.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal in regard to that 
issue must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Finally, the veteran's case has been either before the Board, 
the Court, or the Federal Circuit since it was first before 
the Board in February 2001.  There has been no opportunity 
for the agency of original jurisdiction to provide notice of 
the information/evidence necessary for the veteran to 
substantiate his claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159 (2006).  However, the veteran has 
not been prejudiced by that fact in this case.

The veteran has been represented by an attorney since the 
original Board decision of February 2001.  The attorney has 
presented specific arguments in support of the veteran's 
claim and the arguments have turned on the interpretation of 
statutes and regulations and not the development of 
additional evidence.  The veteran has not alleged that he has 
been prejudiced in any way by any lack of notice or 
assistance.

Moreover, the assignment of the 10 percent rating from April 
8, 1999, represents a complete grant of the benefits sought 
on appeal in this case.  In addition, the veteran's service-
connected tinnitus has been assigned the maximum schedular 
rating available for tinnitus and there is no legal basis 
upon which to award separate schedular evaluations for 
tinnitus in each ear.  Sabonis.  The provisions of the 
Veterans Claims Assistance Act have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002).


ORDER

Entitlement to a 10 percent rating for tinnitus from April 8, 
1999, is granted subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent, to include 
separate 10 percent ratings for bilateral tinnitus, prior to 
and after June 10, 1999, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


